                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

PERCELL WHITAKER,                             :
     Plaintiff,                               :
                                              :
v.                                            :       3:19cv1129 (MPS)
                                              :
“JANE” EVANS, et al.                          :
     Defendants.                              :


                                  INITIAL REVIEW ORDER

       On July 23, 2019, the plaintiff, Percell Whitaker, an inmate who is confined at the

Corrigan-Radgowski Correctional Center (“Corrigan”), brought this action pro se under 42

U.S.C § 1983 against the CRRC Mail Room for withholding his mail. ECF No. 1. On August 15,

2019, the plaintiff’s motion to proceed informa pauperis was granted. ECF No. 9. However, on

August 22, 2019, the Court dismissed his complaint without prejudice to repleading because the

“CRCC mail room” is not a person under § 1983. ECF No. 10. After another unsuccessful

attempt to file an amended complaint, on October 18, 2019, the plaintiff filed the instant

amended complaint against “Jane” Evans, “Jane” Rainville, “Jane” Blackman and Captain “Jane

or John” Diloreto. ECF. No. 15. The plaintiff alleges violation of his constitutional First, Sixth,

and Fourteenth Amendments based on the alleged withholding of legal correspondence and

magazine subscriptions. He also claims violation of Administrative Directive 10.7 and

Regulations § 18-81-28 through 18-81-38. 1 For the reasons set forth below, the court will

dismiss the complaint in part.




1 The Court assumes that the plaintiff is referring to the Connecticut agency regulations
concerning prisoner communications.
                                                  1
       I.      STANDARD OF REVIEW

       Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and dismiss

any portion of the complaint that is frivolous or malicious, that fails to state a claim upon which

relief may be granted, or that seeks monetary relief from a defendant who is immune from such

relief. Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based

and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the [C]ourt to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft, 556 U.S. at 678 (citing Bell Atlantic, 550 U.S. at 556).

       Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed

liberally and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir.

2010) (discussing special rules of solicitude for pro se litigants).

       II.     FACTUAL ALLEGATIONS

       The plaintiff’s amended complaint alleges that in June and July 2019, he sent an inmate

request to the mail room workers, Ms. Evans, Ms. Reinville, and Captain Diloreto about his

magazine subscriptions being withheld. ECF. No. 15, p. 4. He received a response that the

magazines had been sent for renewal and that he would receive them. Id. However, he alleges


                                                   2
that nothing was received. Id. at 5. His publication was renewed, but the mail room never sent

him his magazines. Id.

        On August 22, 2019, defendant Blackman received the plaintiff’s legal correspondence,

but the plaintiff received it four days later. Id.

        He alleges that he has exhausted his administrative remedies. Id. at 7.

        III. DISCUSSION

        A.      First Amendment

        The plaintiff alleges Ms. Evans, Ms. Reinville, and Captain Diloreto violated his First

Amendment right to receive his magazine subscriptions; and that Ms. Blackman violated his

First Amendment rights by interfering with his legal correspondence.

        a.      Right to Receive Publications

        It is clearly established that “inmates have a First Amendment right to access to

publications consistent with prison security[.]” Allen v. Coughlin, 64 F.3d 77, 81 (2d Cir. 1995).

The plaintiff has alleged that his magazine subscription had been renewed but that Evans,

Reinville and Diloreto prevented him from receiving the magazines. At this initial stage in the

action, the plaintiff has adequately pleaded a First Amendment claim related to his right to

receive his magazines. The Court will allow this claim to proceed.

        b.      Interference with Legal Mail

        The plaintiff alleges that Blackman interfered with his legal mail. Specifically, he alleges

that Blackman received his legal correspondence on August 22, 2019, but he received the

correspondence four days later.




                                                     3
       A prisoner has a First Amendment right to “free flow of incoming and outgoing mail.”

Davis v. Goord, 320 F.3d 346, 351 (2d Cir. 2003). However, to establish a viable claim for

interference with his legal mail in violation of the First Amendment, an inmate must establish

“that prison officials regularly and unjustifiably interfered” with his or her legal mail. Id.

“Restrictions on prisoners' mail are justified only if they further one or more of the substantial

governmental interests of security, order, and rehabilitation ... and must be no greater than is

necessary or essential to the protection of the particular governmental interest

involved.” Id. (quotation and citation omitted). A single incident is generally insufficient to

establish a constitutional violation. See Steve v. Arnone, 627 Fed. App’x 50 (2d Cir. 2016)

(affirming dismissal of claim based on only one incident of interference with legal mail).

       Here, the plaintiff alleges one incident in which his mail was allegedly delayed by

Blackman by four days. This is insufficient to state a plausible claim for a violation of his First

Amendment rights due to interference with his legal mail. Further, to the extent that the Second

Circuit precedent has left it unclear whether a single tampering incident may form the basis for a

constitutional claim, see Ahlers, 684 F.3d at 64, defendant Blackman would have qualified

immunity for lack of clearly established law. See generally Simon v. City of New York, 893 F.3d

83, 92 (2d Cir. 2018); Galarza v. Semple, No. 3:18-CV-00773 (JAM), 2018 WL 3935042, at *3

(D. Conn. Aug. 16, 2018). Accordingly, this claim will be dismissed.

       c.      Denial of Access to the Courts

       Interference with legal mail implicates an inmate’s right to access the courts. Davis, 320

F.3d at 351. To prevail on a claim for denial of access to the courts, the plaintiff must show that

the defendants' actions were deliberate and malicious, and that the actions caused him to suffer


                                                  4
an actual injury. See Beliezza v. Holland, 730 F. Supp. 2d 311, 314 (S.D.N.Y. 2010). To

demonstrate an actual injury, the plaintiff must show that he suffered “actual prejudice with

respect to contemplated or existing litigation, such as the inability to meet a filing deadline or to

present a claim.” Lewis v. Casey, 518 U.S. 343, 348 (1996); see also Monsky v. Moraghan, 127

F.3d 243, 247 (2d Cir. 1997) .

       However, a delay in the inmate’s ability to work on a legal action or communicate with

the courts is not a sufficient basis for a constitutional violation. Galarza, No. 3:18-CV-00773

(JAM), 2018 WL 3935042, at *2. The plaintiff has not alleged that he was prejudiced by the

alleged interference with his mail. This claim will be dismissed for failure to state an injury

resulting from the mail interference.

       B.      Fourteenth Amendment

       Plaintiff states that his Fourteenth Amendment rights were violated as a result of the

defendants’ conduct. The court construes his allegations as asserting violation of the Fourteenth

Amendment Due Process Clause based on the defendants’ withholding of his mail.

       The Due Process Clause of the Fourteenth Amendment protects the plaintiff against the

denial of a protected property interest without due process of law. Ramos v. Malloy, No. 3:18-

CV-615 (VAB), 2018 WL 1936144, at *3 (D. Conn. Apr. 24, 2018). A prisoner can state a due

process claim for loss of property if the state has not created adequate post-deprivation remedies.

See Edwards v. Erfe, 588 Fed. App’x. 79, 80 (2d. Cir. 2015); Hudson v. Palmer, 468 U.S. 517,

533 (1984). “The existence of state remedies, therefore, determines whether a Fourteenth

Amendment claim for deprivation of property without due process is cognizable in federal




                                                  5
court.” Conquistador v. Hannah, No. 3:19-CV-1293 (KAD), 2019 WL 4346346, at *4 (D. Conn.

Sept. 12, 2019)

       Here, the State of Connecticut provides a remedy for lost or destroyed property. Under

Connecticut General Statutes § 4-141, et seq., a prisoner may bring a claim against the

Connecticut Claims Commission, unless there is another administrative remedy for his

claim. See Conn. Gen. Stat. § 4-142. Additionally, the Department of Correction has established

an administrative remedy procedure relevant to an imate’s lost or destroyed property. Ramos,

No. 3:18-CV-615 (VAB), 2018 WL 1936144, at *3 (citing Administrative Directive 9.6(16)(B)).

The plaintiff must seek relief for a deprivation of his property though these adequate post-

deprivation remedies rather than the court. Id. This claim will be dismissed.

       C.      Sixth Amendment

       Plaintiff claims that the defendants' actions violated his Sixth Amendment rights. The

Sixth Amendment, however, only protects an attorney-client relationship in a criminal case

context. See Wolff v. McDonnell, 418 U.S. 539, 576 (1974) (rejecting application of Sixth

Amendment to claim that “would insulate all mail from inspection, whether related to civil or

criminal matters”). The plaintiff has failed to allege that the interference with his legal mail

concerned a criminal matter. Therefore, the plaintiff has not alleged a plausible claim for a

violation of his Sixth Amendment right to the effective assistance of counsel. This claim will be

dismissed.

       D.      Violations of Regulations and Directives

       The plaintiff asserts, under 42 U.S.C. § 1983, violations of Administrative Directive 10.7

and Regulations of Connecticut State Agencies §§ 18–81–28 through 18-81-38. However, the


                                                  6
defendants’ failure to comply with prison regulations or administrative directives does not

constitute a basis for relief under Section 1983 because “a prison official’s violation of a prison

regulation or policy does not establish that the official has violated the Constitution or is liable to

a prisoner under 42 U.S.C. § 1983.” Fine v. UConn Med., No. 3:18-CV-530 (JAM), 2019 WL

236726, at *9 (D. Conn. Jan. 16, 2019) (citation omitted). These claims will be dismissed.

                                              ORDERS

   The Court enters the following orders:

       (1) The case shall proceed on the plausible First Amendment claim against “Jane” Evans,

Jane” Reinville, and Captain “Jane/John” Diloreto based on his right to receive his magazine

subscriptions. Accordingly, the clerk is instructed to reopen this case.

       The plaintiff’s claims against all defendants based on violation of the Fourteenth

Amendment Due Process Clause, Administrative Directive 10.7, and Regulations of Connecticut

State Agencies §§ 18–81–28 through 18-81-38 are DISMISSED with prejudice.

       The plaintiff’s claims against “Jane” Blackman based on violation of the First

Amendment due to interference with his legal mail and denial of access to the courts, and based

on violation of the Sixth Amendment are DISMISSED without prejudice to repleading. The

plaintiff may file a complaint within thirty (30) days from the date of this Order to cure the

factual deficiencies identified in the Initial Review Order. The amended complaint should also

include the First Amendment claim that the court has concluded should proceed. Failure to file

an amended complaint within thirty (30) days will result in dismissal of these claims.

       (2) The clerk shall verify the current work addresses for the defendants “Jane” Evans,

“Jane” Reinville, and Captain “Jane/John” Diloreto with the DOC Office of Legal Affairs, mail a


                                                  7
waiver of service of process request packet containing the complaint to them at their confirmed

addresses within twenty-one (21) days of this Order, and report on the status of the waiver

request on the thirty-fifth (35th) day after mailing. If any defendant fails to return the waiver

request, the clerk shall make arrangements for in-person individual capacity service by the U.S.

Marshals Service on that defendant, and that defendant shall be required to pay the costs of such

service in accordance with Federal Rule of Civil Procedure 4(d).

       (3) The clerk shall mail a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs.

       (4) The defendants “Jane” Evans, “Jane” Reinville, and Captain “Jane/John” Diloreto

shall file their response to the complaint, either an answer or motion to dismiss, within sixty (60)

days from the date the notice of lawsuit and waiver of service of summons forms are mailed to

them. If defendants choose to file an answer, they shall admit or deny the allegations and respond

to the cognizable claim recited above. Defendants may also include any and all additional

defenses permitted by the Federal Rules.

       (5) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be

completed within six months (180 days) from the date of this Order. Discovery requests need

not be filed with the Court.

       (6) The parties must comply with the District of Connecticut “Standing Order Re:

Initial Discovery Disclosures,” which will be sent to both parties by the Court. The Order can

also be found at http://ctd.uscourts.gov/administrative-standing-orders.

       (7) All motions for summary judgment shall be filed within seven months (210

days) from the date of this Order.


                                                 8
       (8) According to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (9) If the plaintiff changes his address at any time during the litigation of this

case, Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can

result in the dismissal of the case. The plaintiff must give notice of a new address even if he is

incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not

enough to just put the new address on a letter without indicating that it is a new address. If the

plaintiff has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. He should also notify the defendants or defense counsel of his

new address.

                                                               ___________________/s/________
                                                                                 Michael P. Shea
                                                                      United States District Judge



       SO ORDERED at Hartford, Connecticut, this 9th day of December 2019.




                                                  9
